DETAILED ACTION
This Office Action incorporates Examiner’s Amendment and Examiner's Statement of Reasons for Allowance.

With regard to the amendment filed 03/19/2021, Claims 1, 20, 29 and 30 are amended. Claims 1-30 are pending. No new matter has been added. Please enter the amended specifications and drawings submitted 03/19/2021. 
The Amendment in specifications submitted on 10/02/2020, is added to the specifications by Examiner’s Amendment. See sections below. 

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with the Applicant’s representative Mr. Seth Bruneel (Reg. No. 78973) on 05/11/2021. 

Please amend the specifications submitted on 03/19/2021 as follows:

“[82] FIG. 28G illustrates 


With respect to the amendment filed on 03/19/2021, see pages 9-12, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of 

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-30 are allowed. 
Independent Claims 1, 29 and 30 respectively recite the limitations of: at least one processor configured to: access a floor plan demarcating at least one room, wherein the floor plan includes a plurality of equipment symbols representing one or more placement locations for one or more pieces of equipment; receive, via a graphical user interface, information marking an area within the at least one room, wherein the marked area defines an area of interest or disinterest within the at least one room, and wherein the area of interest or disinterest covers an area less than an area of the at least one room; access a functional requirement associated with the area of interest or disinterest; access technical specifications associated with the functional requirement; generatively analyze the technical specifications to define a solution that at least partially conforms to the functional requirement; and output the solution.

These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Tiwari et al. in paragraph [0091] discloses based on the building system requirements, building description, and stock availability of components, a deployment plan for the building is generated either by using an automated computer program that is a part of the IAC tool 102 or manually, as shown in 

	However, Tiwari et al. even if combined, fail to teach or suggest access a floor plan demarcating at least one room, wherein the floor plan includes a plurality of equipment symbols representing one or more placement locations for one or more pieces of equipment; receive, via a graphical user interface, information marking an area within the at least one room, wherein the marked area defines an area of interest or disinterest within the at least one room, and wherein the area of interest or disinterest covers an area less than an area of the at least one room; access a functional requirement associated with the area of interest or disinterest; access technical specifications associated with the functional requirement, as required by claims 1, 29 and 30. Indeed, these references are silent about any such demarcation of floor plan with equipment symbols that represents specific equipments at specific locations, let alone generatively analyze the technical specifications to define a solution that at least partially conforms to the functional requirement; and output the solutions. The remaining cited art of record does not cure this deficiency. Accordingly, claims 1, 29 and 30 are allowed. Claims 2-28 are allowed by virtue of their dependency on claim 1.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661